To The Honorable Judge Favro:

     My name is Ryan Brown. I am writing on behalf of Graigory Brown; Graigory is my father. My
father was everything a dad should be and more. He was dedicated, compassionate and helpful in
whatever he was involved in. Growing up I never thought I would be sitting here writing this letter
but here I am.

    My life as a kid was probably better than most kids. My father spent countless hours coaching
me in hockey and baseball. We would travel all over the east coast of the U.S. and Canada just so I
could play hockey. This was my passion at the time. He treated everyone that he coached just like
they were his own kids. He would go out of his way to make sure that every kid mattered. He
would volunteer to let other kids travel with us or even pay for travel expenses like food just
because their parents could not afford it or just because they could not take the time off of work.
He was a father figure to more kids than just me. In addition to coaching he was the president of
Malone Minor Hockey for at least 10 years.

     As I got older and hobbies changed my father introduced me to snowmobile drag racing with
my grandfather Ralph (who is now deceased). My father was as dedicated and involved in that just
like he was in hockey. He was also on the snowmobile drag racing club for 3 years. Furthermore,
we would spend weekends at camp during late summer and fall to get ready for hunting season.
He was a very proud and dedicated man to that camp. He was a family and friend oriented man as
he would plan cookouts and work bees up at camp.

      Unfortunately, our nation is faced with a huge drug epidemic and it has no boundaries. It
does not matter your financial status, gender, or race it turns people, good people, into something
different. Drugs take over lives and they do horrible things to family and friends. A few years ago
my father was introduced and started using the drug cocaine. That is when everything changed.
He became a man that I didn’t know and that I know he wasn’t proud of being. He battled his
addiction for a few years off and on. After the birth of my son, I believe he got clean for quite
some time. Sadly, about a year ago something happened in his life that made him make the choice
to start using again. He got involved in the wrong people and up and left his family. This time he
was into something other than cocaine. I am not aware of the circumstances that led to him
committing this crime. All I know is it was not the father that I knew. The father that raised me
would have never even thought about doing something like this. The drugs definitely changed his
life for the worse.

     In conclusion, regardless of the challenges he will face moving forward, I am confident that
my father will develop new skills needed to make to avoid drug addiction and poor decisions.
Despite the current case, I still believe that if he was not using drugs he would be dedicated,
helpful and compassionate in whatever he does. It is my sincere hope that the court takes this
letter into consideration at the time of sentencing.

Sincerely,
Ryan Brown
Ryan Brown
